               Case 2:18-cr-00049-RAJ Document 232 Filed 06/29/20 Page 1 of 2



1                                                                    The Hon. Richard A. Jones
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
       UNITED STATES OF AMERICA,                            No. CR18-049 RAJ
10
                                 Plaintiff,
11
                            v.
12
                                                            FINAL ORDER OF FORFEITURE
13
       BRADFORD MARSELAS JOHNSON and
14     ERIC HENRY WOODBERRY,
15
                                 Defendants.
16
17
18
             THIS MATTER comes before the Court on the United States’ Motion for Entry of
19
     a Final Order of Forfeiture for the following property:
20
             1.       One loaded Glock magazine containing 12 rounds of .40 caliber
21
                      ammunition, seized on or about November 22, 2017; and
22
             2.       Nineteen rounds of 7.62 caliber ammunition, seized on or about
23
                      November 21, 2017.
24
             The Court, having reviewed the United States’ motion, as well as the other
25
     pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
26
     Forfeiture is appropriate for the following reasons:
27
28

      Final Order of Forfeiture - 1                                     UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      United States v. Johnson, et al., CR18-049 RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:18-cr-00049-RAJ Document 232 Filed 06/29/20 Page 2 of 2



 1               •   On June 26, 2019, following a five-day trial, the jury convicted each of the
 2                   Defendants of Possession of Marijuana with Intent to Distribute (among
 3                   other offenses), in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D), as
 4                   charged in Count 2 of the Superseding Indictment, (Dkt. Nos. 125, 172–
 5                   73);
 6               •   On September 27, 2019, the Court entered a Preliminary Order of
 7                   Forfeiture finding the above-identified property forfeitable pursuant to
 8                   21 U.S.C. § 853(a) and forfeiting the Defendants’ interest in the property,
 9                   (Dkt. No. 194);
10               •   Thereafter, the United States published notice of the pending forfeiture as
11                   required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
12                   32.2(b)(6)(C), (Dkt. No. 221);
13               •   The time for filing third-party petitions has expired, and none were filed.
14
15 NOW THEREFORE, THE COURT ORDERS:
16          1.       No right, title, or interest in the above-listed property exists in any party
17 other than the United States;
18          2.       The property is fully and finally condemned and forfeited, in its entirety, to
19 the United States; and
20          3.       The United States Department of Justice, the Bureau of Alcohol, Tobacco,
21 Firearms and Explosives, and/or their representatives, are authorized to dispose of the
22 property in accordance with the law.
23          IT IS SO ORDERED.
24          DATED this 29th day of June, 2020.
25
26                                                        A
27                                                        The Honorable Richard A. Jones
28                                                        United States District Judge

     Final Order of Forfeiture - 2                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Johnson, et al., CR18-049 RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
